Case 2:20-cv-05065-DSF-SK Document 21 Filed 09/03/20 Page 1 of 3 Page ID #:174




   1   Colby B. Springer (214868)
       cspringer@polsinelli.com
   2   POLSINELLI LLP
       Three Embarcadero Center, Suite 2400
   3   San Francisco, California 94111
       T: 415.248.2100
   4   F: 415.248.2101

   5   Attorney for Defendant Selkatz, Inc.

   6                       UNITED STATES DISTRICT COURT

   7                     CENTRAL DISTRICT OF CALIFORNIA

   8                      WESTERN DIVISION (LOS ANGELES)

   9   TINE BAK LLC,                             Case No. 2:20-cv-05065-DSF-SK

  10               Plaintiff,                    DEFENDANT SELKATZ, INC.’S
             v.                                  NOTICE OF NON-OPPOSITION
  11                                             TO MOTION TO WITHDRAW
       SELKATZ, INC. d/b/a THIS OLD
  12   GAL; and DOES 1-10,                       DATE: OCTOBER 5, 2020
                                                 TIME: 1:30 PM
  13               Defendants.                   HON. DALE S. FISCHER

  14

  15        NOTICE OF NON-OPPOSITION TO MOTION TO WITHDRAW

  16

  17   Defendant Selkatz, Inc. hereby indicates that it does not oppose Hackler Daghighian

  18   Martino & Novak PC and Mertzel Law PLLC’s motion to withdraw (Dkt. No. 20).

  19

  20

  21
                                              -- 1 --
                    DEFENDANT SELKATZ, INC.’S STATEMENT OF NON-OPPOSITION
                                 CASE NO. 2:20-CV-05065-DSF-SK
Case 2:20-cv-05065-DSF-SK Document 21 Filed 09/03/20 Page 2 of 3 Page ID #:175




   1
       September 2, 2020                     Respectfully submitted,
   2
                                             /s/ Colby B. Springer
   3                                         Colby B. Springer (214868)
                                             cspringer@polsinelli.com
   4                                         POLSINELLI LLP
                                             Three Embarcadero Center, Suite 2400
   5                                         San Francisco, California 94111
                                             T: 415.248.2100
   6                                         F: 415.248.2101
   7                                         Attorney for Selkatz, Inc.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21
                                             -- 2 --
                   DEFENDANT SELKATZ, INC.’S STATEMENT OF NON-OPPOSITION
                                CASE NO. 2:20-CV-05065-DSF-SK
Case 2:20-cv-05065-DSF-SK Document 21 Filed 09/03/20 Page 3 of 3 Page ID #:176




   1                           CERTIFICATE OF SERVICE

   2
       The undersigned certifies that the foregoing pleading was served on all counsel of
   3
       record on the 2d day of September 2020 by way of the Central District of California
   4
       ECF System.
   5
                                               /s/Colby B. Springer
   6                                               Colby B. Springer

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21
                                               -- 3 --
                     DEFENDANT SELKATZ, INC.’S STATEMENT OF NON-OPPOSITION
                                  CASE NO. 2:20-CV-05065-DSF-SK
